UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):May 15, 2008 TAUBMAN CENTERS, INC. (Exact Name of Registrant as Specified in its Charter) Michigan (State or Other Jurisdictionof Incorporation) 1-11530 38-2033632 (CommissionFile Number) (I.R.S. EmployerIdentification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, Including Area Code:(248) 258-6800 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On May 15, 2008, Taubman Centers, Inc. (the Company) issued a press release announcingagreements with Southfield, Michigan based The Forbes Company and Florida-based Benderson Development to jointly develop UniversityTownCenter, a regional mall in Sarasota Fla.The Companyand The Forbes Companywill each have a 25 percent interest and Benderson Development will have a 50 percent interest in the center.The 900,000 sq. ft., two-level, regional shopping center is part of a 276-acre mixed-use development anchored by Nordstrom, Neiman Marcus, and Macy’s. Projected opening for the center is November 2010. The Company expects its share of development costs to be approximately $90 million, with a stabilized return on its investment of 8.5 to 9 percent. A copy of the press release is attached as Exhibit 99 to this report and is hereby incorporated by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Description 99 Press Release, dated May 15, 2008, entitled “Taubman Announces Participation In Sarasota’s UniversityTownCenter.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 15, 2008 TAUBMAN CENTERS, INC. By:/s/ Lisa A. Payne Lisa A. Payne Vice Chairman and Chief Financial Officer EXHIBIT INDEX Exhibit Description 99 Press Release, dated May 15, 2008, entitled “Taubman Announces Participation In Sarasota’s UniversityTownCenter.”
